Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the preliminary amendment filed on 1/28/2020.
Priority
2.	Applicant’s claim for priority to foreign to PCT/JP2017/032356 filed on 9/7/2017 under 35 USC 371 is acknowledged.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/28/2020 and 7/26/2021 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 2-12 are objected to because of the following informalities:  
The word “wherein” should be followed by a colon in each claim.  Appropriate correction is required.
5.	Claims 5, 11, and 13-14 are objected to because of the following informalities:  
.  Appropriate correction is required.
6.	Claim 13 is objected to because of the following informalities:
	The term “a notifier to notify an outside of a result” appears to have been erroneously submitted.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure  Such claim limitations are:  
“connected device count determiner to”, “unauthorized connection determiner”, “noise remover to”, “temperature measurer to”, “notifier to”, “device authenticator to” in claims 1-14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or
 (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections – 35 USC 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
11.	Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Regarding the claimed terms “connected device count determiner to”, “unauthorized connection determiner”, “noise remover to”, “temperature measurer to”, “notifier to”, and device authenticator to”, each claimed limitation is not explicitly defined within the applicant’s specification. The claimed limitations appear to be drawn to the connected device count determination unit, unauthorized connection determination unit, notification unit, temperature measurement unit, etc., disclosed in fig. 3, fig. 8, and other portions of the applicant’s specification, but it is unclear which structure the claimed elements in question are drawn to. 
Claim Rejections – 35 USC 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-4, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2007/036512A) in view of Kamano et al (JP 2012/164122A).
Regarding claim 1, Miyazaki teaches an unauthorized connection detection apparatus (par [0001], “unauthorized connection detection device”) comprising: 
a connected device count determiner to determine the number of devices connected to a bus line (par [0024], lines 18-23, which discloses that the number of devices connected to a data line are accounted for) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (par [0026], lines 1-10 and par [0031], which disclose determining a change in the number of devices connected to the data line via a measured drop in voltage level and the determined resonance frequency) or an impedance fluctuation waveform representing a change over time in an impedance value of the bus line; and 
determining whether or not an unauthorized device is connected to the bus line on the basis of:
an unauthorized connection determiner to determine whether or not an unauthorized device is connected to the bus line on the basis of:
a result of the determination of the number of devices by the connected device count (par [0026], lines 1-5, which discloses detecting a change in the number of devices connected to the data line based on an unauthorized connection detection device being connected to the data line).
Kamano et al further teaches the determining whether or not an unauthorized device is connected to the bus line on the basis of:
 information indicating the number of valid devices connected to the bus line (par [0019], [0028-0029], and [0053], lines 1-5, which disclose determining the number of cell modules present on a connection signal line based on the amount of connected modules confirmed to be stolen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki for improving upon reliability of determining whether or not unauthorized devices are present on a connected data line by constantly counting the amount of reflection signals corresponding to stolen modules on each as disclosed in par [0060-0061] of Kamano et al) which would provide the teaching of Miyazaki with continuous fraudulent device detection to ensure up to-the-minute device status for each data line.
Regarding claim 2, Miyazaki teaches wherein the connected device count determiner compares a plurality of sample values forming the measured waveform with a threshold to obtain the number of peak values exceeding the threshold (par [0039], lines 13-20), and determines that the obtained number of peak values is the number of devices connected to the bus line (par [0026], lines 1-5 & par [0035], lines 14-20).

Regarding claim 3, Kamano et al further teaches wherein the connected device count determiner calculates an area of the measured waveform (par [0004], “measurement signal waveform”) and determines the number of devices connected to the bus line on the basis of the calculated area (par [0019] & par [0037], lines 5-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki according to the motivation previously addressed.
Regarding claim 4, Miyazaki teaches wherein the connected device count determiner repeatedly executes processing of extracting, from the measured waveform, a component of a reflected wave generated at a connection point of a device connected to the bus line (par [0002], lines 10-15, “reflected wave measured while repeatedly transmitting a signal”), and determines par [0002-0003]). 
Regarding claim 11, Miyazaki teaches a temperature measurer to measure temperature around the bus line (par [0039], lines 19-23, “temperature detection unit”), wherein the connected device count determiner determines the number of devices connected to the bus line (par [0026], lines 1-6), using a threshold corresponding to a result of measurement by the temperature measurer among a plurality of the thresholds (par [0026], lines 1-15). 
Regarding claim 13, Miyazaki teaches a notifier to notify an outside of a result of determination by the unauthorized connection determiner (par [0005-0007], “notify….when an unauthorized device is connected to a data line”). 
Regarding claim 14, Miyazaki teaches a device authenticator to execute authentication processing of determining whether or not a device connected to the bus line is a valid device (par [0023-0024]), and update information indicating the number of the valid devices when the device authenticator determines that the device is the valid device (par [0020-0021] and [0024], which discloses that the number of devices are determined via determining whether or not the plurality of devices on the data line are authorized). 
Regarding claim 15, Miyazaki teaches an unauthorized connection detection method (par [0001], “unauthorized connection detection device”) comprising: 
determining the number of devices connected to a bus line (par [0024], lines 18-23, which discloses that the number of devices connected to a data line are accounted for) on a basis of a measured waveform that is a voltage fluctuation waveform par [0026], lines 1-10 and par [0031], which disclose determining a change in the number of devices connected to the data line via a measured drop in voltage level and the determined resonance frequency) or an impedance fluctuation waveform representing a change over time in an impedance value of the bus line; and 
determining whether or not an unauthorized device is connected to the bus line on the basis of:
an unauthorized connection determiner to determine whether or not an unauthorized device is connected to the bus line on the basis of:
a result of the determination of the number of devices by the connected device count (par [0026], lines 1-5, which discloses detecting a change in the number of devices connected to the data line based on an unauthorized connection detection device being connected to the data line).
Kamano et al further teaches the determining whether or not an unauthorized device is connected to the bus line on the basis of:
 information indicating the number of valid devices connected to the bus line (par [0019], [0028-0029], and [0053], lines 1-5, which disclose determining the number of cell modules present on a connection signal line based on the amount of connected modules confirmed to be stolen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki for improving upon reliability as disclosed in par [0060-0061] of Kamano et al) which would provide the teaching of Miyazaki with continuous fraudulent device detection to ensure up to-the-minute device status for each data line.
Regarding claim 16, Miyazaki teaches a non-transitory computer-readable medium storing an information processing program (par [0054]) that causes a computer to execute:
determining the number of devices connected to a bus line (par [0024], lines 18-23, which discloses that the number of devices connected to a data line are accounted for) on a basis of a measured waveform that is a voltage fluctuation waveform representing a change over time in a voltage value of the bus line (par [0026], lines 1-10 and par [0031], which disclose determining a change in the number of devices connected to the data line via a measured drop in voltage level and the determined resonance frequency) or an impedance fluctuation waveform representing a change over time in an impedance value of the bus line; and 
determining whether or not an unauthorized device is connected to the bus line on the basis of:
an unauthorized connection determiner to determine whether or not an unauthorized device is connected to the bus line on the basis of:
a result of the determination of the number of devices by the connected device count (par [0026], lines 1-5, which discloses detecting a change in the number of devices connected to the data line based on an unauthorized connection detection device being connected to the data line).
Kamano et al further teaches the determining whether or not an unauthorized device is connected to the bus line on the basis of:
 information indicating the number of valid devices connected to the bus line (par [0019], [0028-0029], and [0053], lines 1-5, which disclose determining the number of cell modules present on a connection signal line based on the amount of connected modules confirmed to be stolen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the theft monitoring system of Kamano et al within the device unauthorized detection analysis embodiment of Miyazaki for improving upon reliability of determining whether or not unauthorized devices are present on a connected data line by constantly counting the amount of reflection signals corresponding to stolen modules on each connection (as disclosed in par [0060-0061] of Kamano et al) which would provide the teaching of Miyazaki with continuous fraudulent device detection to ensure up to-the-minute device status for each data line.
14.	Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2007/036512A) in view of Kamano et al (JP 2012/164122A), further in view of Richman et al (US 2010/0157729).
Regarding claim 5, Richman et al further teaches a noise remover to remove a noise component included in the measured waveform (par [0044], lines 6-10, “eliminating both manmade and natural noise”), wherein the connected device count determiner determines the number of devices connected to the bus line (par [0091], which discloses a counter that is incremented upon a presence of a new vehicle being detected), on the basis of the measured waveform obtained after the noise component is removed by the noise remover (par [0088], “eliminating naturally produced and manmade noise”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Miyazaki and Kamano et al for improving upon detecting device presence and device metrics by utilizing classification counters (as disclosed in par [0089] & [0091] of Richman et al) which would further enhance the device determination environments of Miyazaki and Kamano et al by allowing each reference with the ability to determine a device count and configuration of each counted device in the same determination event.
Regarding claim 6, Richman et al further teaches wherein the noise remover averages the measured waveforms acquired over a plurality of times (par [0090-0091], “signal average”) and outputs the averaged waveform to the connected device count determiner (par [0090-0091], “event counter is incremented”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Miyazaki and Kamano et al according to the motivation disclosed regarding claim 5.
Regarding claim 9, Richman et al further teaches wherein the noise remover obtains a median value of sample values with the same sample number of the measured waveforms acquired over a plurality of times (par [0058], lines 9-15, “number of samples” & [0060], lines 7-11, “averaged over time”), and outputs the median value for each sample number to the connected device count determiner (par [0057], “updated signal average”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device presence and parameter determination system of Richman et al within the teachings of Miyazaki and Kamano et al according to the motivation disclosed regarding claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20211130